UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended January 31, 2010 or o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number:000-53313 STRATEGIC AMERICAN OIL CORPORATION (Exact name of registrant as specified in its charter) NEVADA 98-0454144 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification No.) 600 Leopard Street, Suite 2015, Corpus Christi, Texas (Address of principal executive offices) (Zip Code) (361) 884-7474 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act: o Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not checkif smaller reporting company) x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 49,130,852 shares of common stock outstanding as ofMarch 15, 2010. Table of Contents EXPLANATORY NOTE TO FORM 10-Q/A: This 10-Q/A is being filed to correct our financial statements for the three months and six months ended January 31, 2010 and 2009.Subsequent to issuing the report for the three and six months ended January 31, 2010 and 2009, we discovered the following errors that impacted the balance sheets, statements of operations and comprehensive loss, and statements of cash flows. 1) In October and November 2009, our private placements included warrants which had a “price protection” feature (i.e., an anti-dilution feature; a ratchet down feature).As a result, the warrants are not considered indexed to our own stock, and as such, they are to be classified as liabilities and all future changes in the fair value of these warrants will be recognized currently in earnings in our consolidated statement of operations under the caption “Other Items – Gain (loss) on warrant derivative liability”until such time as the warrants are exercised or expire.The previously filed financial statements reflected the warrants as indexed to our own stock and classified them as a component of equity. See Note 7: Warrant derivative liability for a detailed disclosure relating to these warrants. 2) In August 2009, we extended the term of warrants originally issued with an equity raise.Because the warrants that were extended were originally issued with common stock, the fair values associated with this modification should have been recorded as a deemed dividend. The previously filed financial statements reflected the extension as interest and finance charges. See Note 10: Stockholders’ equity (deficit) – warrant modifications for more information. Additionally, we have corrected various typographical errors from the original document. Table of Contents STRATEGIC AMERICAN OIL CORPORATION TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II - OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. (Removed and Reserved) 30 Item 5. Other Information 30 Item 6. Exhibits 31 SIGNATURES 32 Table of Contents PART I- FINANCIAL INFORMATION Item 1.Financial Statements 4 Table of Contents STRATEGIC AMERICAN OIL CORPORATION (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS JANUARY 31, 2010 (Unaudited) 5 Table of Contents STRATEGIC AMERICAN OIL CORPORATION (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) January31, 2010 (Restated) July31, 2009 CURRENT ASSETS Cash $ $ Accounts receivable Prepaid expenses and deposits RECLAMATION BONDS (Note 3) EQUIPMENT (Note 4) OIL AND GAS PROPERTIES (Note 5) Proved properties Unproved properties TOTAL ASSETS $ $ CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Convertible notes (Note 6) Warrant derivative liability(Note 7) - Due to related parties (Note 8) ASSET RETIREMENT OBLIGATIONS (Note 9) TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Capital stock (Note 10) Common stock $0.001 par value: 500,000,000 shares authorized 48,774,946 shares issued and outstanding (July 31, 2009 - 29,350,827) Additional paid-in capital Obligation to issue shares Share subscriptions Deficit accumulated during the exploration stage ) ) Total stockholders’ equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ COMMITMENTS AND CONTINGENCIES (Notes 1 and 11) SUBSEQUENT EVENTS (Note 13) The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents STRATEGIC AMERICAN OIL CORPORATION (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended January31, 2010 (Restated) Three Month Ended January31, 2009 Six Months Ended January31, 2010 (Restated) Six Months Ended January31, 2009 For the Period from April12, 2005 (inception) to January31, 2010 (Restated) OIL AND GAS REVENUES (Note 8) $ EXPENSES Consulting fees Consulting fees - stock based (Note 10) Depreciation and depletion Direct operating costs (Note 8) General and administrative Impairment of properties (Note 5) - - Interest and financing charges (Notes 6, 8 and 10) Management fees (Note 8) Management fees - stock based (Notes 8 and 10) - - Professional fees Travel and promotion TOTAL EXPENSES LOSS BEFORE OTHER ITEMS ) OTHER ITEMS Gain on debt settlement - - Interest and other income Foreign exchange ) - ) - ) Gain (loss) on derivative warrant liability - ) - ) NET LOSS FOR THE PERIOD ) DEFICIT ACCUMULATED DURING THE EXPLORATION STAGE, BEGINNING OF PERIOD ) - DEFICIT ACCUMULATED DURING THE EXPLORATION STAGE, END OF PERIOD $ ) $ ) $ ) $ ) $ ) NET LOSS PER SHARE, BASIC AND DILUTED $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING, BASIC AND DILUTED The accompanying notes are an integral part of these consolidated financial statements. 7 Table of Contents STRATEGIC AMERICAN OIL CORPORATION (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended January31, 2010 (Restated) Six Months Ended January31, 2009 For the Period From April12, 2005 (inception) to January31, 2010 (Restated) CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ ) $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation and depletion Impairment of oil and gas properties - Non-cash interest and financing charges - Stock based compensation Loss on derivative warrant liability - Gain on debt settlement ) - ) Write-off of reclamation bond - - Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and deposits ) ) ) Accounts payable and accrued liabilities ) Due to related parties ) - ) NET CASH FLOWS USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of shares for cash, net of share issuance costs Proceeds from sales of derivative warrants - - - Proceeds from convertible notes - - Advances from and repayments to related parties ) NET CASH FLOWS PROVIDED BY FINANCING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of oil and gas properties, net of cost recoveries ) ) ) Purchase of equipment ) - ) Reclamation bonds - - ) NET CASH FLOWS USED IN INVESTING ACTIVITIES ) ) ) INCREASE IN CASH ) CASH, BEGINNING - CASH, ENDING $ $ $ SUPPLEMENTAL CASH FLOW INFORMATION ANDNONCASH INVESTING AND FINANCING ACTIVITIES (Note 12) The accompanying notes are an integral part of these consolidated financial statements. 8 Table of Contents STRATEGIC AMERICAN OIL CORPORATION (An Exploration Stage Company) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS JANUARY 31, 2010 (Unaudited) NOTE 1: NATURE OF OPERATIONS Strategic American Oil Corporation (the "Company") was incorporated as Carlin Gold Corporation on April 12, 2005 in Nevada, U.S.A. On July 11, 2005, the Company changed its name to Nevada Gold Corp., on October 18, 2005 the Company changed its name to Gulf States Energy Inc., and on September 5, 2006, the Company changed its name to Strategic American Oil Corporation. The Company is an exploration stage company as it has not generated significant revenues from operations. The Company was formed for the purpose of oil and gas exploration and development. The Company owns 100% of Penasco Petroleum Inc. ("Penasco"), a Nevada corporation incorporated on November 23, 2005. The accompanying consolidated financial statements have been prepared on the basis of a going concern which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. As at January 31, 2010, the Company had working deficit of $(3,712,203) and has incurred significant losses since inception and further losses are anticipated in the development of its oil and gas property interests. The ability of the Company to continue as a going concern is dependent on raising additional capital to fund ongoing exploration and development and ultimately on generating future profitable operations. The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Since internally generated cash flow will not fund development and commercialization of the Company's oil and gas properties, the Company will require significant additional financial resources and will be dependent on future financings to fund its ongoing exploration and development as well as other working capital requirements. The Company's future capital requirements will depend on many factors including the rate and extent of progress in its exploration and development programs. There can be no assurance the Company will be successful in its efforts to raise additional financing or if financing is available, that it will be on terms that are acceptable to the Company. Management is addressing going concern remediation through raising additional sources of capital for operations and planned property acquisitions. Management's plans are intended to increase the Company's financial stability and improve the efficiency of continuing operations. The Company continues to raise capital through private placements to meet immediate working capital requirements. Management expects to be able to complete planned property acquisitions and funding of on-going operations. These measures, if successful, will contribute to reducing the risk of going concern uncertainties for the Company over the next twelve to twenty-four months. Restatement These consolidated financial statements have been restated as more fully discussed in Note 2 – Restatement. Fair Value Accounting standards regarding fair value of financial instruments define fair value, establish a three-level hierarchy which prioritizes and defines the types of inputs used to measure fair value, and establish disclosure requirements for assets and liabilities presented at fair value on the consolidated balance sheets. Fair value is the amount that would be received from the sale of an asset or paid for the transfer of a liability in an orderly transaction between market participants. A liability is quantified at the price it would take to transfer the liability to a new obligor, not at the amount that would be paid to settle the liability with the creditor. The three-level hierarchy is as follows: · Level1 inputs consist of unadjusted quoted prices for identical instruments in active markets. · Level2 inputs consist of quoted prices for similar instruments. · Level3 valuations are derived from inputs which are significant and unobservable and have the lowest priority. Financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement.We have determined that certain warrants outstanding as of the date of these financial statements qualify as derivative financial instruments under the provisions of FASB ASC Topic No. 815-40, “Derivatives and Hedging – Contracts in an Entity’s Own Stock.” These warrant agreements include provisions designed to protect holders from a decline in the stock price (‘down-round’ provision) by reducing the exercise price in the event we issue equity shares at a price lower than the exercise price of the warrants.As a result of this down-round provision, the exercise price of these warrants could be modified based upon a variable that is not an input to the fair value of a ‘fixed-for-fixed’ option as defined under FASB ASC Topic No. 815-40 and consequently, these warrants must be treated as a liability and recorded at fair value at each reporting date. The fair value of these warrants was determined using the Black-Sholes option pricing method with any change in fair value during the period recorded in earnings as “Other income (expense) – Gain (loss) on warrant derivative liability.” Significant inputs used to calculate the fair value of the warrants include expected volatility and the risk-free interest rate. The following table sets forth by level within the fair value hierarchy our financial assets and liabilities that were accounted for at fair value on a recurring basis as of January 31, 2010. Carrying Fair Value Measurement at January31, 2010 Valueat January31,2010 Level 1 Level 2 Level 3 Derivative warrant liability $ - - $ 9 Table of Contents The following table sets forth the changes in the fair value measurement of our Level 3 derivative warrant liability during the six months ended January 31, 2010: Beginning balance – July 31, 2009 $ - Issuance of derivative warrants Reduced for warrants exercised - Change in fair value of derivative liability At January 31, 2010 $ The $1,357,487 change in fair value was recorded as an increase of the derivative liability and as an unrealized loss in our statement of operation. Unaudited Interim Consolidated Financial Statements The accompanying unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information. They may not include all information and footnotes required by United States generally accepted accounting principles for complete financial statements. However, except as disclosed herein, there have been no material changes in the information disclosed in the notes to the consolidated financial statements for the year ended July 31, 2009, included in the Company's Annual Report on Form 10-K filed with the Securities and Exchange Commission. The interim unaudited consolidated financial statements should be read in conjunction with those consolidated financial statements included in the Form 10-K filed on November 12, 2009 with the U.S. Securities and Exchange Commission. In the opinion of management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made. Operating results for the six months ended January 31, 2010, are not necessarily indicative of the results that may be expected for the year ending July 31, 2010. Recent accounting pronouncements The Accounting Standards Codification (ASC) has become the source of authoritative U.S. generally accepted accounting principles ("GAAP"). The ASC only changes the referencing of financial accounting standards and does not change or alter existing GAAP. Effective August 1, 2009, the Company adopted ASC 855, Subsequent Events (formerly FAS No. 165 "Subsequent Events"). ASC 855 requires companies to recognize in the financial statements the effects of subsequent events that provide additional evidence about conditions that existed at the date of the balance sheet, including the estimates inherent in the process of preparing financial statements. An entity shall evaluate the subsequent events which have occurred to the date the financial statements were issued. Companies are not permitted to recognize subsequent events that provide evidence about conditions that did not exist at the date of the balance sheet but arose after the balance sheet date and before financial statements are issued. Some non recognized subsequent events must be disclosed to keep the financial statements from being misleading. For such events a company must disclose the nature of the event, an estimate of its financial effect, or a statement that such an estimate cannot be made. This Statement applies prospectively for interim or annual financial periods ending after June 15, 2009. The adoption of ASC 855 did not have a material impact on the Company's results of operations and financial position. Certain other recent accounting pronouncements have not been disclosed as they are not applicable to the Company. Note 2: RESTATEMENTS Subsequent to issuing the report for the three and six months ended January 31, 2010 and 2009, we discovered the following errors that impacted the balance sheets, statements of operations and comprehensive loss, and statements of cash flows. 1. In October and November 2009, our private placements included warrants which had a “price protection” feature (i.e., an anti-dilution feature; a ratchet down feature).As a result, the warrants are not considered indexed to our own stock, and as such, they are to be classified as liabilities and all future changes in the fair value of these warrants will be recognized currently in earnings in our consolidated statement of operations under the caption “Other Items – Gain (loss) on warrant derivative liability”until such time as the warrants are exercised or expire.The previously filed financial statements reflected the warrants as indexed to our own stock and classified them as a component of equity.See Note 7: Derivative warrant liability for further details. 2. In August 2009, we extended the term of warrants originally issued with an equity raise. Because the warrants that were extended were originally issued with common stock, the fair values associated with this modification should have been recorded as a deemed dividend. The previously filed financial statements reflected the extension as interest and finance charges. See Note 10: Stockholders’ equity (deficit) – warrant modifications for more information. The above changes result in an increase in the net loss and accumulated deficit of $1,009,567 during the six months ended January 31, 2010. During the same period it results in an increase in the derivative warrant liability of $4,739,506 and a decrease in the additional paid in capital of $3,729,939. 10 Table of Contents The results of the restatements are summarized as follows: Consolidated Balance Sheets as of January 31, 2010: As reported Adjustment As restated Warrant derivative liability $
